Citation Nr: 1812145	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected right wrist osteopenia and degenerative changes (right wrist disability).

2.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to February 2003.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 and April 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In July 2015, the Board remanded the claim of entitlement to an initial rating in excess of 10 percent for service-connected right wrist disability for further development.  As will be explained in greater detail below, the agency of original jurisdiction (AOJ) has not substantially complied with the prior remand directives, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2017, the Veteran filed a notice of disagreement (NOD) with respect to an August 2017 rating decision that denied service connection for obstructive sleep apnea.  Thus far, the Veteran has not been furnished a Statement of the Case (SOC) addressing that issue.  See 38 C.F.R. § 19.29 (2017).  However, it is clear that the AOJ is aware of the NOD and is continuing to work on the appeal.  See an October 12, 2017 letter to the Veteran.  Therefore, the Board will not assume jurisdiction at this time for the sole purpose of remanding the issue for a SOC.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the Veteran has a pending appeal concerning the issue of entitlement to special monthly compensation based on the need for aid and attendance.  Although the issue was recently adjudicated by the AOJ in a January 2018 Supplemental Statement of the Case (SSOC), the AOJ has not yet certified the claim to the Board.  Therefore, it will not be addressed at this time.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In the July 2015 remand, the Board determined that the evidence of record suggested that the established schedular criteria may be inadequate to describe the severity of the Veteran's service-connected right wrist disability, and directed the AOJ to refer the claim for a higher initial rating for his service-connected right wrist disability to the Director of Compensation Service for consideration of whether the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b) (2017) was warranted.

Following the July 2015 remand, the AOJ issued a SSOC in January 2018 that readjudicated the Veteran's claim; however, there is no indication that the claim was referred to the Director of Compensation Service.  Therefore, the Board finds that there was not substantial compliance with the prior remand.  

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, supra.  As such, further remand is necessary.

Furthermore, with regard to both claims on appeal, appellants are entitled to a review of claims denied by VA.  38 U.S.C. § 7104(a) (2012).  This review is performed by the Board and must be based on the entire record and upon consideration of all evidence and material of record.  Id.  Simply put, appellants are entitled to a second look at all evidence and decisions made by VA.  There are limited exceptions to this general principle.  For example, appellants can waive review of evidence by the AOJ and allow the Board to issue a decision based in part on evidence that has not been reviewed by the AOJ.  See 38 C.F.R. § 20.1304 (2017).  This provision, however, applies only to evidence that has been submitted by the appellant or his or her representative.  It does not apply to evidence added to the file by VA.  

In this case, following the October 2016 SOC that addressed the claim for an initial compensable rating for service-connected bilateral hearing loss, and the January 2018 SSOC that addressed the claim for an initial rating in excess of 10 percent for right wrist disability, additional evidence was added to the file by VA.  Notably, January 2018 VA examination reports addressing the nature and severity of the Veteran's service-connected bilateral hearing loss and right wrist disability were added to the record; however, to date the AOJ has not issued a SSOC addressing this new evidence in connection with the claims currently before the Board.  Thus, a remand is required so that this new evidence can be reviewed in the first instance by the AOJ.

Accordingly, the case is REMANDED for the following action:

1. Refer the claim for a higher initial rating for service-connected right wrist disability to the Under Secretary of Benefits or Director, Compensation Services, for consideration of whether the assignment of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b) is warranted.  

2.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a SSOC that considers all evidence added to the record since the October 2016 SOC that addressed the claim for an initial compensable rating for service-connected bilateral hearing loss, and the January 2018 SSOC that addressed the claim for an initial rating in excess of 10 percent for right wrist disability.  The Veteran and his attorney should then be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




